Ludblin©, C. J.
In this case there are several bills of exceptions to the rulings of the judge a quo.
It will be necessary to notice only one of them. The State offered as a witness one Ward, to prove admissions made by the prisoners. Objection was made to permitting the witness to testify, on the ground that he was disqualified by law from testifying, having been convicted of an infamous crime. A pardon of the Acting Governor, P. B. S. Pinchback, was produced. It was granted after the convict had served out the term of his imprisonment, and it is denied that in such a case the Governor had the right to grant a pardon. Such is our opinon. The Governor may pardon a convict while some portion of the penalty after judgment is unsatisfied, but when the judgment has been satisfied there is nothing to pardon. By a rule of evidence one convicted of an infamous crime is disqualified from giving evidence in a court of justice, and we know of no law which authorizes the Governor to remove the disability except by a pardon legally granted. It is from the penalty inflicted by the judgment of the court that the Governor can pardon, and not from the consequences of a civil rule resulting from a former conviction. As well might it be claimed that the Governor could grant indulgences in advance of the commission of crimes.
*136The judge erred in permitting the witness to testify. It is therefore ordered and adjudged that the verdict of the jury and the judgment of the court be set aside, and that there be judgment remanding the case for a new trial, according to law.